     Case 5:18-cr-00026 Document 614 Filed 10/03/19 Page 1 of 2 PageID #: 2515



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                           CRIMINAL ACTION NO. 5:18-cr-00026-10

PAUL W. BURKE,

                              Defendant.



                                            ORDER


        On October 3, 2019, the Defendant in this matter entered a plea of guilty in a separate

action, Criminal Action No. 2:19-cr-00071 United States v. Paul W. Burke. The Defendant

entered the aforesaid plea pursuant to a plea agreement containing a provision for the dismissal of

Criminal Action No. 5:18-cr-00026-10 as to this Defendant if the plea in Criminal Action No.

2:19-cr-00071 is accepted.

        WHEREFORE, the Court FINDS that a continuance of the previously scheduled trial date

in this matter is appropriate, and further FINDS that the ends of justice served by granting a

continuance outweigh the interest of the public and the Defendant in a speedy trial. Accordingly,

the Court hereby ORDERS that the November 18, 2019 trial in this matter is CONTINUED as to

this Defendant only. Lastly, the Court FINDS that the time between November 18, 2019, and the

time necessary in Criminal Action No. 2:19-cr-00071 to either accept or reject the proposed plea

agreement and, if accepted, the time necessary for entry of judgment therein, is excludable from

                                                1
   Case 5:18-cr-00026 Document 614 Filed 10/03/19 Page 2 of 2 PageID #: 2516



the computation of time within which trial must commence, pursuant to 18 U.S.C. § 3161(h)(1)(G)

and 3161(h)(7)(A).

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the United States

Marshal.

                                           ENTER:         October 3, 2019




                                              2
